Citation Nr: 0424948	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  02-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thyroid disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.

4.  Entitlement to a compensable rating for a right ankle 
disability.

5.  Entitlement to a compensable rating for a right tibia 
scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

In connection with his current appeal, the veteran requested 
and was scheduled for a personal hearing before a Decision 
Review Officer at the RO, to be held in July 2003.  Although 
he was notified of the time and date of the hearing by mail, 
the veteran failed to appear and neither furnished an 
explanation for his failure to appear nor requested a 
postponement or another hearing.  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.

As set forth in more detail below, a remand of the issue of 
entitlement to a compensable rating for a right tibia scar is 
required.  This matter will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service 
connection for a thyroid disorder and a low back disability.

2.  Although the veteran was duly notified of the December 
1994 determination and of his appellate rights, he did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the December 1994 
rating decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered to fairly decide the merits of the claims of 
service connection for a thyroid disorder and a low back 
disability.

4.  The veteran's chondromalacia patella of the right knee is 
manifested by subjective popping and tenderness, with no 
clinical findings of limitation of motion, instability, or 
arthritis. 

5.  The veteran's right ankle disability is manifested by X-
ray findings of early arthritis and tenderness, with no 
findings of marked limitation of motion, ankylosis, malunion 
of the os calcis or astragalus, or nonunion or malunion of 
the tibia or fibula.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying service 
connection for a thyroid disorder and a low back disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claims of service connection for a thyroid disorder and a 
low back disability.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2003).

4.  The criteria for a 10 percent rating, but no higher, for 
arthritis of the right ankle have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In April 2001 and May 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  In a June 
2003 letter, the veteran indicated that he had no additional 
evidence to submit.  

Moreover, the Board notes that the veteran has been afforded 
VA medical examinations in connection with his claims.  
Although the veteran's representative has requested that the 
veteran be afforded another VA medical examination in 
connection with his increased rating claims, the Board finds 
that another examination is not necessary.  The reports of 
the examinations already of record provide the necessary 
medical opinions as well as sufficient reference to the 
pertinent schedular criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Moreover, the Board notes that although the 
veteran reported for a January 2003 VA medical examination, 
he failed to appear without explanation for a January 2003 
fee basis medical examination.  See 38 C.F.R. § 3.655 (2003).  

For the foregoing reasons, and given the facts of this case, 
the Board finds that no further notification or development 
action is necessary with respect to the issues addressed in 
this decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

I.  Factual Background

In pertinent part, the veteran's service medical records show 
that in July 1970, he sought treatment for low back pain.  
Examination revealed full range of motion with no spasm.  
Lumbar lordosis was accentuated, but examination was 
otherwise unremarkable.  X-ray study of the lumbar spine was 
interpreted as showing mild reverse spondylolithesis.  A 
subsequent X-ray study of the lumbar spine in November 1970, 
however, showed no significant radiographic abnormalities.  

In April 1973, the veteran again sought treatment for low 
back pain, which he indicated had begun after heavy lifting.  
Physical examination was unremarkable.  The remaining service 
medical records are negative for complaints or abnormalities 
pertaining to the low back.  The service medical records are 
entirely negative for complaints or findings of a thyroid 
disorder.  

At his July 1988 military retirement medical examination, the 
veteran denied thyroid trouble and had no complaints of 
recurrent back pain.  His musculoskeletal system, including 
the spine, was normal on clinical evaluation.  Laboratory 
testing, including urinalysis and serology, was also normal.  

In March 1989, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including a right knee and ankle disability.  
His application is silent for any mention of a thyroid 
disorder or a low back disability.

In connection with his claim, the veteran was afforded a VA 
medical examination in April 1989.  The diagnoses included 
weakness and arthralgia of the right knee and ankle with 
palpable snapping of the right ankle and subpatellar 
crepitation indicative of mild subpatellar chondromalacia 
with no limitation of motion.  The examination report is 
negative for complaints or findings of a low back disability 
or a thyroid disorder.  

In a February 1990 rating decision, the RO granted service 
connection for subpatellar chondromalacia of the right knee 
and weakness and arthralgia of the right ankle.  The RO 
assigned initial zero percent ratings for these disabilities.  

In May 1992, the veteran filed a claim of service connection 
for a thyroid disorder.  His application is negative for 
notations of a low back disability.  

In connection with his claim, the RO obtained VA clinical 
records, dated from October 1991 to April 1992.  In pertinent 
part, these records show that in October 1991, the veteran 
sought treatment for symptoms of hyperthyroidism which he 
indicated had been present for the past four to five months.  
Following diagnostic testing, the diagnosis was Graves' 
disease.  Subsequent records show continued treatment for a 
thyroid disorder.  These records are negative for notations 
of a low back disability.  

The veteran underwent VA medical examination in July 1992, at 
which it was noted that the veteran had been diagnosed as 
having Graves' disease in October 1991.  The veteran reported 
that for several years prior to the diagnosis, he had had 
symptoms such as fatigability, insomnia, and complaints of 
feeling "hyper."  Physical examination showed that the 
veteran had occasional discomfort in his right knee, but his 
musculoskeletal system was otherwise normal.  The diagnoses 
were history of thryotoxicosis, status post radioactive 
iodine ablation, currently on exogenous supplements, and mild 
ophthalmopathy from Graves' disease.  

In a September 1992 addendum to the examination report, the 
examiner indicated that he had reviewed the veteran's service 
medical records and found no suggestion of Graves' disease 
therein.  

In a September 1992 rating decision, the RO denied service 
connection for a thyroid disorder, noting that the veteran's 
current disorder had not been shown in service or within the 
first post-service year.  The veteran was duly notified of 
this decision, and of his appellate rights, in a September 
1992 letter; however, he did not initiate an appeal within 
the applicable time period.  

In February 1994, the veteran requested reopening of his 
claim of service connection for a thyroid disorder, claiming 
that it was related to Agent Orange exposure in service.  He 
also requested service connection for a low back disorder and 
increased ratings for his service connected disabilities.  

In connection with his claim, the RO obtained an August 1992 
examination report showing that the veteran's physical 
examination was unremarkable.  The assessment was radioiodine 
ablative therapy for Graves' disease with hyperthyroidism, 
now clinically euthyroid on Synthyroid.  

VA clinical records dated from September 1992 to November 
1993 were also obtained by the RO.  In pertinent part, these 
records show continued treatment for a thyroid disorder.  
These records are negative for complaints or findings of a 
low back disability.

The RO also obtained post-service military clinical records 
dated from July 1989 to December 1993.  These records are 
negative for complaints or findings of a low back disability.  
A chest X-ray was performed in January 1990 in connection 
with the veteran's complaints of a chronic cough.  Incidental 
findings of mild degenerative changes in the thoracic spine 
were noted.  These records show that beginning in July 1992, 
the veteran was treated for a thyroid disorder.  

The veteran was afforded a VA medical examination in March 
1994 at which he reported that he had injured his low back in 
service.  X-ray studies of the lumbosacral spine were normal.  
The assessments included chronic low back pain with no 
neurological deficits.

In a December 1994 rating decision, the RO again denied 
service connection for a thyroid disorder, noting that the 
veteran's current disorder had not been shown in service or 
within the first post-service year.  The RO further noted 
that the record contained no evidence linking the veteran's 
thyroid disorder to his active service or any incident 
therein, including claimed Agent Orange exposure.  Also in 
the December 1994 rating decision, the RO denied service 
connection for a low back disorder, noting that although the 
veteran was treated for back pain in service, his back was 
normal at his retirement examination and the post-service 
medical records failed to show a continuing low back 
disability which was related to service.  Finally, in the 
December 1994 rating decision, the RO increased the rating 
for the veteran's right chondromalacia patella to 10 percent.  
The zero percent rating for his right ankle disability was 
confirmed and continued.  

The veteran was duly notified of this rating decision, and of 
his appellate rights, in a December 1994 letter; however, he 
did not initiate an appeal within the applicable time period.  

In February 2001, the veteran requested reopening of his 
claims of service connection for a thyroid disorder and a low 
back disability.  He also filed his most recent claim for an 
increased rating for his service-connected right knee and 
ankle disabilities.  

The RO thereafter obtained VA clinical records, dated from 
February 2000 to February 2001.  In pertinent part, these 
records show that the veteran was treated for a thyroid 
disorder.  These records are negative for other pertinent 
complaints or abnormalities.  In November 2000, the veteran's 
musculoskeletal system was noted to be normal.  

The veteran was afforded a VA medical examination in June 
2001.  He reported that his right leg felt weaker than his 
left, he had difficulty with stairs, and weather changes 
caused additional pain in his right leg.  Objective 
examination of the right knee showed no swelling or effusion.  
Drawer, McMurrays, and patellae ballottement tests were 
negative.  He complained of minor pain on palpation of the 
medial patella border.  There was full active and passive 
range of motion without crepitus and the veteran was able to 
do a deep knee bend.  Examination of the right ankle likewise 
showed full active and passive range of motion without 
crepitus.  The veteran complained of minor pain on palpation 
of the anteromedial joint line.  X-ray studies of the right 
knee were unremarkable.  X-ray studies of the right ankle 
showed a tiny spur on the posterior tibia, but was otherwise 
negative.  The diagnoses were chondromalacia patella of the 
right knee and traumatic arthritis of the right ankle.  

In pertinent part, additional VA clinical records, dated from 
May 2001 to December 2002, show that the veteran received 
treatment for back pain, right knee pain, and hypothyroidism.  
These records are negative for complaints or findings of a 
right ankle disability.  In May 2001, the veteran denied 
spinal tenderness.  Straight leg raising was negative.  The 
veteran's gait was normal and he had no difficulty getting up 
from the chair.  The veteran was given back and knee 
exercises.

The veteran again underwent VA medical examination in January 
2003, at which he reported that he had injured his low back 
in 1973 when a tow bar collapsed on his right leg.  He 
indicated that when he pulled his leg free, he felt a pop in 
his back.  He indicated that this back injury was not treated 
in service.  He indicated that he had noticed increasing low 
back pain over the past several years.  The veteran also 
reported that he had undergone radiation for hypothyroidism 
in November 1991, which caused a hypothyroid stated for which 
he was currently on medication.  The veteran indicated that 
it was his belief that his thyroid disorder was related to 
service as he felt fatigue in service and felt more cold in 
exposure to extremes.  The examiner noted that he had 
explained to the veteran that such symptoms were indicative 
of hypothyroidism, not hyperthyroidism which was the 
condition he had been diagnosed as having.  Regarding his 
right knee disability, the veteran reported shooting pain 
with changes in the weather, but denied locking, swelling, 
nocturnal pain, or wearing a brace.  He indicated that he 
rarely used a cane.  He indicated that he could walk close to 
a mile, but felt increased pain with kneeling and squatting.  
He indicated that he was currently taking no medications for 
his knee disability and felt that his main symptom was 
popping of the right knee.  With respect to his right ankle, 
the veteran reported intermittent pain with popping at 
extreme ranges of motion.  He also reported some swelling, 
but denied locking.  Objective examination of the right knee 
showed no effusion, instability, or loss of motion.  
Specifically, range of motion was from zero to 130 degrees.  
The examiner indicated that the only positive finding with 
respect to the right knee was pain on tightening of the 
quadriceps mechanism.  Regarding the right ankle, examination 
revealed 0 degrees of dorsiflexion, 45 degrees of plantar 
flexion, 20 degrees eversion, and 20 degrees inversion.  The 
ligaments were intact.  The diagnoses included lumbosacral 
strain and hypothyroid state.  The examiner indicated that he 
had reviewed the claims folder and found no evidence of 
service connection for these disabilities other than the 
veteran's history.  The diagnoses also included 
chondromalacia and early degenerative osteoarthritis of the 
right ankle, worsening.  

In a January 2003 letter, a private physician indicated that 
the veteran had been scheduled for a VA fee basis 
compensation and pension examination, but had failed to 
report for the examination.  Nonetheless, he indicated that 
he had reviewed the veteran's medical records and noted that 
the veteran had been diagnosed as having Graves' disease in 
1991, but that the service medical records were negative for 
notations of thyroid disease or symptoms.  

II.  New and material claims 

Laws and Regulations:  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
furnished with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2003).

For claims such as this one, filed before August 29, 2001, 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. 3.156(a) (2002).

While not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis:  As set forth above, in a December 1994 rating 
decision, the RO denied service connection for a low back 
disability on the basis that, although the veteran was 
treated for back pain in service, his back had been 
clinically normal at his retirement examination and the post-
service medical records failed to show a continuing low back 
disability which was related to service.  Also in the 
December 1994 rating decision, the RO denied service 
connection for a thyroid disorder, noting that the veteran's 
current thyroid disorder had not been shown in service or 
within the first post-service year, and the record contained 
no evidence linking the veteran's current thyroid disorder to 
his active service or any incident therein.

Although the veteran was duly notified of the decision, and 
of his appellate rights, he did not perfect an appeal within 
the applicable time period.  Thus, the December 1994 rating 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2003).

In February 2001, the veteran requested reopening of his 
claims of service connection for a thyroid disorder and a low 
back disability.  

In this case, as set forth above, the evidence associated 
with the claims folder at the time of the December 1994 
rating decision included the veteran's service medical 
records, which contained no complaints or findings of a 
thyroid disorder or a chronic low back disorder.  Also of 
record was a March 1989 claim for VA compensation benefits, 
as well as an April 1989 VA medical examination report, both 
of which were negative for complaints or findings of a 
thyroid disorder or a low back disability.  

The record also contained post-service medical records first 
showing a diagnosis of a thyroid disorder in October 1991 and 
a low back disorder in March 1994, with subsequent treatment.  
None of these records contained any indication of a link 
between the veteran's current thyroid disorder or low back 
disorder and his active service or any incident therein.  In 
fact, the record also contained a September 1992 VA medical 
opinion to the effect that the veteran's thyroid disorder was 
not related to his service.

The additional evidence received since the last final rating 
decision in December 1994 includes VA and private medical 
records, as well as statements from the veteran.  

The veteran's additional statements indicate that it is his 
belief that his current back disability stems from an in-
service injury.  He also states that it is his belief that 
his current thyroid disorder is causally related to his 
active service, either due to stress he experienced in 
service, or because his thyroid symptoms began therein.  
Although the Board does not dispute the sincerity of the 
veteran's contentions, as a layman, he lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education, such as a medical 
diagnosis or an opinion on causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), it was noted that laymen are 
not competent to offer medical opinions or diagnoses, and 
that such evidence does not provide a basis on which to 
reopen a claim of service connection.

The medical records associated with the claims folder since 
the last final rating decision in December 1994 all 
essentially contain information to the effect that the 
veteran currently has a low back disorder and a thyroid 
disorder, which he believes are related to his service.  None 
of this medical evidence, however, contains any competent 
opinion linking the veteran's current low back disorder or 
thyroid disorder to his active service or any incident 
therein.  Indeed, as set forth above, this additional medical 
evidence indicates that the veteran's current disabilities 
are not related to his active service.  

Because the evidence that was before the RO in December 1994 
suggested these same facts, the Board must determine that the 
additional evidence received is merely cumulative of evidence 
that was previously considered by the RO.  Thus, these items 
of evidence are not "new" evidence within the meaning of 38 
C.F.R. § 3.156(a) and they do not provide a basis for a 
reopening of his claim.

Moreover, the Board notes that this additional medical 
evidence is not pertinent to the specific matter under 
consideration, namely whether the veteran's current low back 
and/or thyroid disability was incurred in or aggravated 
during service.  Therefore, it is not new and material 
evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993) (holding 
that records showing treatment years after service which do 
not link the post-service disorder to service are not 
considered new and material evidence).  Again, the additional 
evidence received is entirely negative for any notation of a 
causal relationship between the veteran's current low back 
and/or thyroid disability and his active service or any 
incident therein.  None of the additional evidence received 
is probative of this issue, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
this claim.

The Board has also considered the January 2003 VA medical 
examination report which contains a diagnosis of lumbosacral 
strain, "with no evidence for service connection other than 
patient's history."  The Board finds, however, that this 
record is not new and material evidence because as a general 
rule, a veteran's self-reported history of the onset of a 
disability, as recited in medical records, is not sufficient 
to reopen a claim.  Cf. LeShore v. Brown, 8 Vet. App. 406 
(1995) (holding that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence to support a claim of service connection).

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final December 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for a low back or thyroid disability.  Again, no 
probative evidence has been received which tends to show that 
the veteran's current low back or thyroid disability was 
incurred in or aggravated during active service.  The Board 
concludes that new and material evidence has not been 
submitted and the claims of service connection for a thyroid 
disorder and a low back disability are not reopened.  38 
C.F.R. § 3.156(a).

III.  Increased rating claims

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  The 
U.S. Court of Appeals for Veterans Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  

Chondromalacia patella of the right knee:  The RO has 
evaluated the veteran's chondromalacia patella of the right 
knee under Diagnostic Code 5257.  

Diagnostic Code 5257 pertains to "other impairment of the  
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.  

In this case, the record contains no objective or subjective 
indication of instability or subluxation.  Rather, 
examinations have revealed that the veteran's ligaments are 
stable.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Evaluations for limitation of knee extension are assigned as  
follows:  extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  Diagnostic Code 5260 
(2003).

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2003).

In this case, as set forth above, VA medical examinations and 
clinical records do not show that the veteran's right knee 
motion has been limited to the extent necessary to meet the 
criteria for a rating in excess of 10 percent.  In fact, at 
June 2001 and January 2003 VA medical examinations, the 
examiners described the range of motion of the veteran's 
right knee as normal.  These findings do not warrant a rating 
in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, the veteran's current 
10 percent rating is based on his symptoms of knee tenderness 
and popping and the record contains no evidence that 
additional factors would restrict motion to such an extent 
that the criteria for a rating higher than 10 percent would 
be justified.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a,  
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  In this case, there has been absolutely no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  In 
fact, the veteran has denied symptoms of locking and 
examination reveals no limited motion.  Thus, an evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Codes 5256, 5258.

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited  
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 
56,704 (1998).  In this case, however, there is no evidence 
of arthritis as X-ray studies have been normal.  Thus, a 
separate 10 percent ratings for arthritis and instability are 
not warranted.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for chondromalacia patella of 
the right knee.  Thus, the benefit of the doubt rule does not 
apply.  38 U.S.C. § 5107(b)(West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right ankle disability:  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
evidence will be rated on the basis of limitation of motion 
of the specific joint or joints involved.

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under that code, a 10 percent rating is assigned 
for moderate range of motion impairment.  A 20 percent rating 
is assigned for marked range of motion impairment.  This is 
the maximum rating available under this provision. 

Normal range of ankle motion is identified as dorsiflexion of 
0-20 degrees and plantar flexion of 0-45 degrees. 38 C.F.R. 
4.71, Plate II.

After reviewing the evidence of record, it is the conclusion 
of the Board that a 10 percent rating, but no higher, is 
warranted for the veteran's right ankle disability.  The 
Board notes that the evidence on file does contain X-ray 
findings of arthritis in the right ankle.  In addition, 
although the objective medical evidence of record indicates 
that the range of motion of motion of the veteran's right 
ankle is normal, the veteran has reported pain in the right 
ankle.

The Court has noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Thus, affording 
the veteran the benefit of the doubt, the Board finds that 
his right ankle symptoms are sufficient to support a 10 
percent rating.  See Hicks v. Brown, 8 Vet. App. 417, 420-1 
(1995) .

A rating in excess of 10 percent for the veteran's right 
ankle disability, however, is not warranted by the evidence 
of record.  There is no objective evidence of marked 
limitation of motion of the left ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Again, range of motion of the right 
ankle has been normal.  In addition, the record does not show 
that the veteran's right ankle disability is productive of 
flare-ups or functional loss.  38 C.F.R. § 4.40, 4.45.

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign a rating in 
excess of 10 percent for the right ankle disability.  For 
example, there is no evidence of service-connected ankylosis 
ratable under Codes 5270 and 5272 (2003).  Likewise, the 
Board notes that there is no evidence of malunion of the os 
calcis or astragalus ratable under Code 5273 (2003); nonunion 
or malunion of the tibia or fibula, ratable under Code 5262 
(2003); or of astragalectomy residuals, ratable under Code 
5274 (2003).  Thus, these provisions do not provide a basis 
for a rating in excess of 10 percent.

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting a rating in 
excess of 10 percent for a right ankle disability, the Board 
finds that the preponderance of the evidence is against that 
aspect of the veteran's claim.  Thus, the benefit of the 
doubt rule does not apply.  38 U.S.C. § 5107(b)(West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to both increased rating claims, the Board also 
considered the assignment of an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1); however, the record contains no 
objective evidence that the veteran's service-connected right 
knee or ankle disability results in marked interference with 
earning capacity or employment, beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  In fact, it appears 
that the veteran has never been hospitalized for treatment of 
his service-connected right knee or ankle disabilities.  
Accordingly, the Board finds that the impairment resulting 
from the veteran's right ankle and knee disabilities is 
appropriately compensated by the currently assigned schedular 
ratings.


ORDER

New and material evidence having not been received, the 
application to reopen the claims of service connection for a 
thyroid disorder and a low back disability is denied.

A rating in excess of 10 percent for chondromalacia patella 
of the right knee is denied.

A 10 percent rating for a right ankle disability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The veteran also claims entitlement to a compensable rating 
for a right tibia scar.  Although the criteria for rating 
skin disabilities, including scars, were revised effective 
August 30, 2002, it does not appear that the RO considered 
the amended criteria, nor has the veteran been apprised of 
them.  See 67 Fed. Reg. 49590 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  These 
regulations may not be considered by the Board in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



In view of the foregoing, this matter is remanded to the RO 
for the following:

After conducting any necessary 
development, the RO should readjudicate 
the claim of entitlement to a compensable 
rating for a right tibia scar, 
considering both the old and amended 
rating criteria.  If the benefit on 
appeal is not granted, the veteran and 
any representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The case should then be returned to the Board for appellate 
review, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



